              Case 2:21-cv-00116-RSM Document 6 Filed 02/24/21 Page 1 of 3




 1                                                         Chief District Judge Ricardo S. Martinez

 2

 3

 4

 5

 6

 7                            UNITED STATES DISTRICT COURT FOR THE
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9
     YU WEI HE,                                           No. 2:21-cv-00116-RSM
10
                                      Plaintiff,          STIPULATED MOTION
11                     v.                                 TO DISMISS AND ORDER

12   UNITED STATES CITIZENSHIP AND
                                                          Note on Motion Calendar:
     IMMIGRATION SERVICES et al.,
13                                                        February 23, 2021
                                      Defendants.
14

15

16          Plaintiff brings this litigation seeking, inter alia, to compel the U.S. Citizenship and

17   Immigration Services (“USCIS”) to adjudicate Plaintiff’s I-765 application. Dkt. No. 1. On

18   February 8, 2021, Defendant USCIS approved Plaintiff Yo Wei He’s I-765 application. The

19   above-captioned action having been resolved, all parties, through their undersigned counsel and

20   respective attorneys of record, now hereby stipulate to the dismissal with prejudice, with each

21   party to bear their own fees or costs.

22   //

23   //

24   //
     STIPULATED MOTION TO DISMISS AND ORDER                             UNITED STATES ATTORNEY
     2:21-cv-116-RSM                                                   700 STEWART STREET, SUITE 5220
     PAGE– 1                                                             SEATTLE, WASHINGTON 98101
                                                                             (206) 553-7970
             Case 2:21-cv-00116-RSM Document 6 Filed 02/24/21 Page 2 of 3




 1   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

 2
     DATED: February 23, 2021                 s/ Ralph Hua
 3                                            RALPH HUA, WSBA #42189
                                              Fisher Phillips LLP
 4                                            1201 3rd Avenue, Suite 2750
                                              Seattle, WA 98101
 5                                            Phone: 206-247-7014
                                              Email: rhua@fisherphillips.com
 6
                                              Attorney for Plaintiff
 7

 8
     DATED: February 23, 2021                 s/ Michelle R. Lambert
                                              MICHELLE LAMBERT, NYS #4666657
 9                                            Assistant United States Attorney
                                              United States Attorney’s Office
10                                            1201 Pacific Ave, Suite 700
                                              Tacoma, WA 98402
11                                            Phone: (253) 428-3824
                                              Email: michelle.lambert@usdoj.gov
12
                                              Attorney for Defendants
13

14

15

16

17

18

19

20

21

22

23

24
     STIPULATED MOTION TO DISMISS AND ORDER                    UNITED STATES ATTORNEY
     2:21-cv-116-RSM                                          700 STEWART STREET, SUITE 5220
     PAGE– 2                                                    SEATTLE, WASHINGTON 98101
                                                                       (206) 553-7970
            Case 2:21-cv-00116-RSM Document 6 Filed 02/24/21 Page 3 of 3




 1                                             ORDER

 2        It is so ORDERED. The case is dismissed with prejudice.

 3
          Dated this 24th day of February, 2021.
 4

 5

 6

 7
                                              A
                                              RICARDO S. MARTINEZ
                                              CHIEF UNITED STATES DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23                                                                   UNITED STATES ATTORNEY
     STIPULATED MOTION TO EXTEND DEADLINES
                                                                    700 STEWART STREET, SUITE 5220
     2:21-cv-116-RSM                                                  SEATTLE, WASHINGTON 98101
     PAGE– 3                                                                (206) 553-7970
